Citation Nr: 1016666	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-20 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to July 
1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the Veteran's request to 
reopen his claim for an acquired psychiatric disorder, to 
include PTSD, and for service connection for a right shoulder 
condition, and a left shoulder condition.   During the 
pendency of this appeal, jurisdiction of these claims was 
transferred to the RO in Atlanta, Georgia.  The Board 
considers the Veteran's claim for PTSD as encompassing all 
psychiatric disorders evident in the record, pursuant to the 
decision of the Court of Appeals for Veterans Claims in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that 
the scope of a mental health disability claim includes any 
mental health disability that could reasonably be encompassed 
by the claimant's description of the claim, reported 
symptoms, and the other information of record).

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, and the claims for service 
connection for a right shoulder disorder and a left shoulder 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The AOJ last denied service connection for PTSD in a 
January 1997 rating decision.  Although the Veteran submitted 
a notice of disagreement with that decision, he did not 
perfect an appeal to the Board.

2.  Evidence received since the final January 1997 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claim for PTSD.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2009).  

2.  New and material evidence has been received since the 
last prior final denial of the Veteran's service connection 
claim for PTSD in January 1997.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Because the Board is granting the Veteran's 
petition to reopen his claim for PTSD, and directing further 
development on remand, there is no need to discuss at this 
time whether VA has complied with its duties to notify and 
assist for this claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist in regards to the 
Veteran's claim for service connection for PTSD, such error 
was harmless and will not be further discussed.

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim. See Kent 
v. Nicholson, 20 Vet. App. 1 (2006). In this regard, the 
Board notes that the VCAA states that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C. § 5103A(f).  In this case, as the Board has 
granted the request to reopen the claim, no further 
discussion of the notice as to requirements to reopen a claim 
is required.  

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for Service Connection for PTSD 

The Veteran maintains that he has an acquired psychiatric 
disorder, including PTSD, as a result of stressful events 
which occurred during the Veteran's service.  See the 
Veteran's December 2009 statement.

The AOJ denied service connection for PTSD and a major 
depressive disorder in the January 1997 rating decision.  The 
AOJ notified the Veteran of this decision and apprised him of 
his procedural and appellate rights. The Veteran filed a 
notice of disagreement (NOD) but did not file a substantive 
appeal, thus not completing the appeal process.  Therefore, 
the January 1997 decision is final and binding on him based 
on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The Court has 
held that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis, including a prior denial based on the absence 
of new and material evidence.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board notes that although the AOJ has adjudicated the 
issue of service connection for an acquired psychiatric 
disorder on the merits during the course of this appeal, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the AOJ is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder before 
proceeding to the merits on appeal.  If the Board finds that 
no new and material evidence has been received, that is where 
the analysis must end, and what the AOJ may have determined 
in that regard is irrelevant.

The Veteran filed a claim to reopen his previously denied 
claim for an acquired psychiatric disorder in December 2005.  
Therefore, the amended regulation for new and material 
evidence applies.  See 66 Fed. Reg. at 45,620, indicating to 
apply the revised version of 38 C.F.R. § 3.156 to petitions 
to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

In the prior final rating decision of January 1997, the AOJ 
denied the Veteran's claim for an acquired psychiatric 
disorder because there was no evidence to confirm the 
Veteran's in-service PTSD stressor, and because the Veteran 
did not exhibit depression within one year of his release 
from active duty.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final January 1997 rating decision.  In this case, 
the Veteran has submitted new VA medical treatment records 
from April 1998 and September 2005.  These records reveal a 
consistent history of treatment for the Veteran's PTSD and 
other psychiatric disorders.  Furthermore, the VA medical 
treatment record from April 1998 provides further details 
regarding the Veteran's claimed stressor wherein a friend was 
killed while on guard duty on the demilitarized zone (DMZ), 
that is, that this event occurred within "three to four 
months" of the Veteran's arrival in South Korea.  Further, 
in September 2005 the Veteran indicated that he had a 
"shooting incident" while serving guard duty.  The Veteran 
has also indicated that he tried to "leave Korea in a body 
bag," by drinking and falling asleep in the snow in November 
1962.  As the new evidence provides new evidence regarding 
his alleged in-service PTSD stressors, this evidence is not 
cumulative or redundant regarding the evidence previously of 
record and raises the reasonable possibility of 
substantiating the Veteran's claim, in particular the 
stressor element necessary for PTSD.  Therefore, this 
evidence is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2009).



ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened; to this extent only, the appeal is granted.  


REMAND

In his December 2005 claim for service connection for a right 
shoulder disorder and for a left shoulder disorder, the 
Veteran indicated, "[w]ill you get me med. record VAMC."  
It appears to the Board that the Veteran may be indicating 
that he received treatment for the claimed disorders at the 
VAMC.  The record before the Board does not reflect that 
clinical records of the VAMC were sought.  Before completion 
of appellate review, an attempt should be made to locate VAMC 
records for the Veteran.  If the Veteran has not received VA 
clinical treatment for the claimed disorders, then a 
memorandum to this effect should be included in the record.

Prior to addressing the merits of the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, the Board finds that additional development of 
the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letter sent by the AOJ to the Veteran 
in February 2006 did not provide sufficient notification as 
to the issue of service connection for PTSD.  The letter did 
not fully address the unique criteria necessary to establish 
service connection for PTSD.  Therefore, the AOJ must advise 
the Veteran that establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), which held that the Veterans 
Claims Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the Veteran was not provided with notice 
pursuant to Dingess, supra.  As these questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  

Second, the Veteran's VA treatment records on file only date 
to September 2005, over four years ago.  So, if he has since 
received additional relevant treatment by VA, these records 
should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (c)(3); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).

Third, the Veteran's VA medical treatment records show a 
medical diagnosis of PTSD, and ongoing treatment, in 
accordance with VA regulations.  38 C.F.R. § 3.304(f).  
Therefore, with a current PTSD diagnosis, the remaining 
question is whether there is credible supporting evidence 
that his alleged in- service stressor actually occurred, as 
well as medical evidence of a link between this particular 
stressor and his PTSD diagnosis.  38 C.F.R. § 3.304(f)(3); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395. 

In regards to verifying the Veteran's in-service stressors, 
if the Veteran did not engage in combat with the enemy, or if 
the Veteran engaged in combat, but the alleged stressor is 
not combat-related, the Veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the Veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 143; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

In this case, the Veteran has not alleged or shown any 
evidence that he engaged in combat, as such there must be 
evidence to corroborate the Veteran's statements regarding 
his PTSD stressors.  Cohen, supra.  Furthermore, the 
Veteran's military occupational specialty is listed as Auto 
Maintenance Helper on his DD Form 214 which would not 
indicate combat experience.  

However, the Veteran has indicated that he experienced the 
following events as PTSD stressors:  that he served on guard 
duty while in Korea, and that during this time a friend Tom 
Johnson (of the 12th Cavalry) was killed and that he began 
drinking during that time (see VA psychological Assessment 
dated December 1996); that he was placed on guard duty about 
twice per week, and about three to four months into his tour 
his close friend had his throat cut while on guard duty, and 
this caused him to fear for his life (see VA medical 
treatment record dated April 1998); that he shot someone 
while on guard duty, and during his service in Korea he began 
drinking to deal with the stress (see VA medical treatment 
record dated September 2005); that a friend got his throat 
cut on the DMZ, that he had fired his weapon while on guard 
duty, and he had tried to "leave in a bag" (see the 
Veteran's stressor statement dated December 2007); that 
during his service it was unacceptable to complain of a 
mental disorder, and that he had tried to "leave Korea in a 
body bag, by drinking and falling asleep outside house in 
snow (November 1962)" (see the Veteran's December 2007 
notice of disagreement (NOD)); and finally, repeated the 
claim regarding the death of his friend (Tom  Johnson) in his 
December 2007 statement.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  Specifically, VA is 
required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
These records include military records, including National 
Guard records.  38 C.F.R. § 3.159(c)(2).  VA will end its 
efforts to obtain records from a federal department or agency 
only if VA concludes that such records do not exist or that 
further efforts to obtain those records would be futile.  Id. 

In this case it is appropriate for the AOJ to attempt to 
obtain the Veteran's SPRs from his service to attempt to 
confirm the dates that the Veteran served in Korea, and 
whether or not the Veteran served on guard duty on or near 
the DMZ during his service in South Korea, and if so, whether 
the Veteran fired his weapon during this time.  The Veteran's 
SPRs could also confirm if he began to experience behavioral 
or substance abuse issues while serving in Korea, including 
whether or not he engaged in a suicide attempt, as apparently 
alleged by the Veteran, which might serve to corroborate that 
he did experience a stressor type of event to incur PTSD in 
service.

Then, the AOJ should contact the U.S. Army Joint Services and 
Research Center (JSRRC) (formerly known as USASCURR), or 
other agency which might have records of such an incident, as 
appropriate, and provide a description of his alleged in-
service stressors in order to attempt to verify them.  In 
this case, the AOJ should provide the JSRRC or other 
appropriate agency with the details of the Veteran's alleged 
stressors, in particular whether or not a Tom Johnson of the 
12th Cavalry served in an area in proximity to the Veteran, 
and whether or not such a person was killed while guarding or 
patrolling the demilitarized zone during the period about 3-4 
months after the Veteran's arrival in South Korea.  It should 
be noted that, as stated by the Court, corroboration of every 
detail of a claimed stressor, including the appellant's 
personal participation, is not required; rather, a Veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

Fourth, if at least one of the Veteran's claimed stressors is 
corroborated, the Veteran should be scheduled for a VA 
examination by a VA psychiatrist to obtain a medical opinion 
concerning the etiology of any current psychiatric disorders, 
to include PTSD, on the basis of in-service incurrence.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted 
above, the Court has held that claims for service connection 
for PTSD encompasses all psychiatric disabilities raised by 
the evidence or the record.  Clemons, supra.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
notifying him and his representative of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate his service 
connection claim for an acquired 
psychiatric disorder, to include a claim 
specifically for PTSD.  This letter must 
advise the Veteran of what information or 
evidence that he should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  This 
letter should also comply with the recent 
case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise him concerning the elements of a 
disability rating and an effective date. 

	In providing such notice, the AOJ 
should invite the Veteran to provide 
any additional relevant evidence not 
already of record which pertains to his 
PTSD claim.  He should be notified that 
he should submit or identify any 
additional medical treatment records 
relating to his PTSD.  If such records 
are identified, the AOJ should attempt 
to obtain the records and attach them 
to the claim file.  Furthermore, the 
Veteran should be notified that he may 
submit "buddy statements" to provide 
corroborating evidence of his stressor 
events.  The Veteran should be notified 
that a failure to adequately identify 
the events may have adverse 
consequences for his claim.

2.	Obtain the records of any VA 
psychiatric treatment since September 
2005 from the most recent VA treatment 
facility of record.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no further records are 
available, a response to that effect is 
required and should be documented in 
the file.

3.	Whether or not the Veteran provides 
further information to identify any 
further in-service stressors, or 
further corroboration of any of the 
stressors already provided by the 
Veteran, the AOJ must take appropriate 
action to confirm those stressors which 
have been adequately identified by the 
Veteran, any attempt to confirm the 
Veteran's stressors should include 
consideration of any new evidence 
submitted:

A)  The AOJ should contact the National 
Personnel Records Center (NPRC) to 
obtain the Veteran's service 
personnel records (SPRs), to show the 
Veteran's dates of service in South 
Korea, and to corroborate whether or 
not he ever served guard duty on or 
near the DMZ, and if he discharged 
his weapon in the course of such 
duties, as well as any behavioral or 
substance abuse issues, including any 
suicide attempts, which may serve to 
confirm an in-service stressor.  

B)	Then, the AOJ should request a search 
to confirm the Veteran's stressors by 
contacting the JSRRC, or other 
appropriate agency if the AOJ 
determines that another entity would 
hold the appropriate records.  In 
particular, the AOJ must attempt to 
confirm whether or not a Tom Johnson 
of the 12th Cavalry served in 
proximity to the Veteran in Korea, 
such as at the same base, and if such 
a person was killed while guarding or 
patrolling the demilitarized zone.  

	In attempting to confirm the Veteran's 
stressors, a copy of the Veteran's DD 
214, personnel records, and with his 
description of the incidents, should be 
forwarded to JSRRC, or other 
appropriate agency, along with the 
request.  This request should include a 
request for records relevant to the 
Veteran's unit or higher command, such 
as the available unit history, command 
diary, higher command history, and the 
like, as necessary to disclose the 
events at the location where the 
Veteran was stationed while he was in 
Korea should be obtained.  

4.	After receiving a response from JSRRC, 
or other appropriate agency, the AOJ 
should make a determination as to 
whether any of the Veteran's alleged 
stressors are corroborated.  If any of 
the identified stressors are adequately 
verified, a summary of the verified 
stressor(s) must be prepared.  

	The Veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorders, including PTSD, 
to determine whether any of the 
Veteran's current psychiatric 
disorders, particularly PTSD, may be 
etiologically related to the verified 
stressors.  Only the stressor(s) that 
are actually confirmed by JSRRC should 
be considered as a possible cause of 
the Veteran's PTSD. 

	The claims file must be made available 
to the examiner in connection with the 
examination.  The examiner should note 
in the examination report that 
pertinent documents in the claims file, 
including the information regarding 
stressor verification, were reviewed in 
conjunction with the examination.  Any 
indicated relevant tests must be 
conducted. 

The examiner should answer the 
following question:  Is it at least as 
likely as not (a 50 percent or greater 
likelihood) that the Veteran has an 
acquired psychiatric disorder, to 
include PTSD, as a result of his 
verified in-service stressors?  The 
examiner must fully address all the 
evidence of record, including the 
Veteran's diagnosis of multiple 
psychiatric disorders, the history of 
such disorders, and any in-service 
stressors which are verified by the 
AOJ.

Any opinions expressed by the reviewer 
must be accompanied by an explanation 
of the rationale for the opinion 
expressed.

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  

5.	Obtain the Veteran's VA clinical 
records from December 2005 to the 
present.  If no VA records are 
available, documentation of that fact 
should be placed in the record.

6.  If the Veteran submits or identifies 
clinical records or VA clinical records 
are obtained which establish that the 
Veteran has a right shoulder or left 
shoulder disorder, he should be 
afforded VA examination to determine 
the likelihood that a right or left 
shoulder disorder was incurred in or as 
a result of his active service.  

7.  Then review the Veteran's claims file 
and ensure that the foregoing 
development action has been conducted 
and completed in full, and that no 
other notification or development 
action, in addition to those directed 
above, is required.  If further action 
is required, it should be undertaken 
prior to further adjudication.

6.	After completing the above development, 
the AOJ should readjudicate the issues 
on appeal, considering any new evidence 
secured since the February 2006 
statement of the case (SOC).  If any 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


